The appeal brings for review a final decree dismissing bill of complaint in the nature of a bill of review filed in the circuit court subsequent to the entry of our opinion and judgment here in the case of Peninsula Land Co., et al., v. National Mortgage Co., et al., on January 2, 1940.
Whether or not it was necessary for the complainant in this suit to have obtained permission of this court to file the bill of complaint in the court below is not necessary for us to determine. The record shows that the court below considered the bill of complaint as filed on motion to dismiss and granted the motion on the ground that the bill was without equity.
We find no reversible error disclosed by the record.
We believe that no useful purpose can be served by promulgating an opinion in regard to the merits or demerits of the bill of complaint.
The decree is affirmed.
So ordered.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN, and THOMAS, J. J., concur.
  BROWN, J., dissents. *Page 509